Citation Nr: 1029076	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an injury to the 
coccyx, to include as secondary to the service connected cervical 
spine disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service connected 
cervical spine disability.

3.  Entitlement to service connection for dizziness and vertigo, 
to include as secondary to the service connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Sandra A. Booth, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to May 1966, 
with additional service in the Army Reserves, and periods of 
active duty training from March 1985 to May 1985 and in July 
1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims for 
service connection for an injury to the coccyx, a left shoulder 
disability, and dizziness, all claimed as secondary to the 
service-connected cervical spine disability.  In January 2009, 
the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran's injury to the coccyx first manifested many 
years after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected cervical spine disability.

2.  The Veteran's left shoulder disability first manifested many 
years after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected cervical spine disability.

3.  The Veteran's dizziness and vertigo first manifested many 
years after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected cervical spine disability.


CONCLUSIONS OF LAW

1.  A coccyx injury was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or the 
result of his service-connected cervical spine disability.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009). 

2.  A left shoulder disability was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due to or 
the result of his service-connected cervical spine disability.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

3.  Dizziness and vertigo were not incurred in or aggravated by 
the Veteran's active service, and are not proximately due to or 
the result of his service-connected cervical spine disability.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Active duty training is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  In 
addition, active duty includes any period of inactive duty for 
training during which an individual becomes disabled or dies from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurs during such training.  38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 
(2009).  However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

The Veteran contends that his current left shoulder disability, 
vertigo and dizziness, and his coccyx injury are related to the 
medication that he took for his service-connected cervical spine 
disability.  He contends that the medication made him dizzy and 
drowsy, and caused him to fall and injure his coccyx and left 
shoulder.  Alternatively, he contends that his left shoulder 
disability, vertigo and dizziness, and coccyx injury are related 
to his service.

Injury to the Coccyx

The Veteran's service medical records show that in November 1964, 
he reported over twelve months of low back pain on prolonged 
standing.  X-ray examination showed spina bifida at S1, which was 
not thought to be significant, and the Veteran was instructed on 
flexion exercises.  On January 1966 separation examination, the 
Veteran did not report an injury to the coccyx and no 
abnormalities of the spine or coccyx were found.  Additionally, 
there is no evidence of a coccyx injury sustained during the 
Veteran's periods of active duty for training in the 1980's.  As 
there was no evidence demonstrating that the Veteran suffered an 
injury to his coccyx in service, the Board finds that chronicity 
in service is not established in this case.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for an injury to the 
coccyx on a direct basis.  38 C.F.R. § 3.303(b).

Post-service treatment records reflect numerous orthopedic 
examinations related to the Veteran's service-connected cervical 
spine disability, including examinations dated in May 1987, July 
1988, September 1991.  Those examinations do not reflect any 
complaints or diagnoses of a coccyx disability or injury. 

In June 1997, it was noted that the Veteran had a history of long 
term use of Percocet, Valium, and other pain medication for 
chronic cervical spine pain. The Veteran reported that he could 
not go a day without his pain medications due to his cervical 
spine disability.  He was advised to seek help withdrawing from 
the medications and to pursue medical options for relief.  

On August 2001 VA orthopedic examination, the Veteran reported 
that he had started to have dizzy spells over the previous four 
years.  He reported that two years previously, he had fallen due 
to his dizziness and injured his coccyx.  At that time, he was 
told that his coccyx was "bent in" but there was no fracture.  
He complained that after prolonged sitting, his coccyx bothered 
him.  After physically examining the Veteran and reviewing the 
claims file, the examiner stated that although the Veteran had 
taken some falls in the previous few years, examination of the 
coccyx did not show any tenderness or permanent impairment.

On August 2001 neurological examination, the Veteran reported 
that he had experienced past dizziness that resulted in falling 
on his tailbone.  He stated that his residuals included bilateral 
thigh cramps.  He brought plain X-ray films from a private 
physician which showed some evidence of a possible coccygeal 
fracture.  Physical examination, however, revealed no abnormal 
tenderness to the coccyx on palpation, and there was no evidence 
of any nerve root impingement in the lower extremity due to a 
coccyx injury.  

A January 2004 VA treatment record reflects that the Veteran 
reported a fractured coccyx.  He was taking pain medication with 
no relief.  He was advised to contact his primary care physician.  
In April 2004, the Veteran reported that his broken tailbone, had 
much improved.  It was noted that he had sustained the injury 
from swinging on a vine that broke resulting in a hard fall to 
the ground. 

On April 2009 VA examination, the Veteran reported that in 2003, 
he was on a ladder when he fell and injured his buttocks.  He 
developed pain in his tailbone which had improved over the years.  
He only experienced pain when sitting on a hard surface, 
occurring one to two times per year.  He was taking a variety of 
medications for cervical spine pain, and for anxiety.  Physical 
examination revealed no tenderness to the coccyx and no pain when 
sitting, as observed by the examiner and when questioning the 
Veteran.  After conducting a thorough physical examination of the 
Veteran's low back, and reviewing the claims folder, including 
past MRI and X-ray examinations of the low back, the examiner 
concluded that the Veteran had a normal coccyx, with no clinical 
evidence of coccyx disability.  The examiner stated that because 
there was no clinical evidence of any coccyx abnormality, an 
opinion as to the etiology of a coccyx injury was not warranted.  

The first clinical evidence of record of a diagnosis of any 
coccyx injury is dated in August 2001, approximately 35 years 
after the Veteran's separation from service.  Because of the 
length of time between his separation from service and the 
initial record of injury, the Veteran is not entitled to service 
connection for an injury to the coccyx on a presumptive basis.  
Additionally, in view of the lengthy period without treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
evidence establishing a medical nexus between military service 
and the Veteran's coccyx injury.  Thus, service connection for a 
coccyx injury is not warranted on a direct basis.

Nor does the evidence support the Veteran's argument that he 
injured his coccyx as a result of taking pain medications for his 
service-connected cervical spine disability.  The circumstances 
of the Veteran's reported fall or falls are vague and 
contradictory.  At one point, the Veteran stated that he fell 
because he felt dizzy due to pain medication.  However, VA 
treatment records show that he stated he was swinging from a rope 
or vine that broke and caused him to fall.  Another record shows 
that he stated that he fell from a ladder and hurt his low back.  
The Veteran has not submitted the treatment records surrounding 
any injury to his coccyx or referred to any additional records 
relating to the incident that might clarify the circumstances of 
the injury.  While the Veteran is competent to state that he felt 
dizzy and fell at the time of injury, that contention does not 
comport with the other evidence of record and is thus less 
probative.  Further, on April 2001 and April 2009 VA 
examinations, no residual injury to the coccyx was found.  
Therefore, even if the Veteran did at one point during the appeal 
period suffer from an injury to his coccyx, the injury has been 
shown to have healed itself, leaving no residuals as of the time 
of the April 2009 VA examination, the most recent examination.

Accordingly, in light of the fact that neither VA examination 
found a residual coccyx injury, and neither examiner could state 
that there was a 50 percent or greater likelihood that the 
claimed injury was due to the use of pain medication, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim, and the claim must necessarily be denied.

The Board has considered the Veteran's assertions that his coccyx 
injury was related to the pain medication used for his service-
connected cervical spine disability.  To the extent that the 
Veteran ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's claimed coccyx injury is not caused by or related to 
his service, or that the injury was caused or aggravated by any 
service-connected disability.  As the preponderance of the 
evidence is against the claim for service connection for an 
injury to the coccyx, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Shoulder Disability

The Veteran's service medical records show that on January 1966 
separation examination, he did not report an injury to his left 
shoulder and no abnormality of the left shoulder was found.  The 
records, including those related to his period of active duty for 
training in the 1980s, are otherwise silent for any left shoulder 
complaints or treatment.  As there is no evidence demonstrating 
that the Veteran suffered any sort of left shoulder problem in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for left shoulder 
disability on a direct basis.  38 C.F.R. § 3.303(b) (2009).

The first post-service treatment record related to the Veteran's 
left shoulder disability is dated in December 1994, when the 
Veteran reported that his left shoulder had throbbing pain after 
an injury that had occurred two months previously.  He stated 
that he had fallen on his shoulder from a standing position.  
Physical examination revealed full range of motion, with no 
shoulder tenderness, numbness, or weakness.  X-ray examination of 
the shoulder was within normal limits.  

On March 1998 VA cervical spine examination, no left shoulder 
abnormality was found. 

A September 2000 MRI revealed bursitis of the left shoulder.  At 
that time, the Veteran was experiencing severe shoulder pain and 
could not lift his arm above shoulder level.  Those records are 
silent for any opinion regarding the etiology of the left 
shoulder disability.  In January 2001, the Veteran was noted to 
continue to suffer from left shoulder pain.  He had recently 
received a shoulder injection and reported that the pain 
medication worked well, though he was careful with pain 
medications due to the possible side effects. 

On August 2001 orthopedic VA examination, the Veteran reported 
that while he was working, he found that sudden motions of his 
neck caused severe dizziness and pain.  He reported an episode of 
dizziness that resulted in falling and injuring his left 
shoulder.  Examination of the left shoulder revealed full range 
of motion and no weakness.  After physically examining the 
Veteran and reviewing the claims file, the examiner stated that 
although the Veteran had taken some falls in the previous few 
years, and a past MRI showed evidence of bursitis, the condition 
seemed to have resolved itself.  

A March 2007 MRI revealed degenerative thinning of the cuff, 
moderate degenerative changes in the left acromioclavicular 
joint, and minimal impinging of the acromioclavicular joint.  

On April 2009 VA examination, the Veteran reported that his left 
shoulder was feeling fine until a few days ago, when he tripped 
and fell on the shoulder.  He reported that in the early 2000s, 
he had tripped when coming down the stairs when his foot came out 
from underneath him, causing injury to both shoulders.  He had 
since undergone surgery to both shoulders.  He had also injured 
his left shoulder eight years previously when he fell at 
Yosemite.  The examiner noted a November 2008 treatment record 
where the Veteran reported two past traumatic events when he fell 
directly on the shoulder joint.  Physical examination revealed 
left shoulder crepitus, tenderness, and abnormal motion.  After 
reviewing the claims folder, including past MRIs and shoulder X-
rays, the examiner diagnosed the Veteran with status post left 
shoulder arthroscopy with open rotator cuff repair.  The examiner 
concluded that it was less likely than not that the Veteran's 
left shoulder disability was related to his service or was caused 
or aggravated by his service-connected cervical spine disability.  
In so determining, the examiner explained that based upon the 
medical records, medical literature, and his own medical 
knowledge and expertise, there was no evidence of a left shoulder 
problem during service or for many years after service.  The 
initial injury and diagnosis of bursitis was not until 2000, and 
the left rotator cuff injury was discovered in 2008.  There was 
no way to relate the left shoulder disabilities to the cervical 
spine disability because there was no evidence in the file to 
link the two disabilities.  There was additionally no way to 
relate the Veteran's left shoulder injuries to the Veteran's pain 
medication taken for the cervical spine disability without 
resorting to speculation.

The first clinical evidence of record of a diagnosis of left 
shoulder disability is dated in 1994, approximately 30 years 
after the Veteran's separation from service.  Because of the 
length of time between his separation from service and the 
initial record of injury, the Veteran is not entitled to service 
connection for left shoulder disability on a presumptive basis.  
Additionally, in view of the lengthy period without treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
evidence establishing a medical nexus between military service 
and the Veteran's left shoulder disability.  Thus, service 
connection for a left shoulder disability is not warranted on a 
direct basis.

Nor does the evidence support the Veteran's argument that he 
injured his left shoulder as a result of taking pain medications 
for his service-connected cervical spine disability.  As with the 
coccyx injury, the circumstances of the Veteran's fall are vague 
and contradictory.  The treatment record relating to the 1994 
shoulder injury does not reference that the Veteran was dizzy or 
on pain medication when he fell.  Additionally, at various times 
throughout the appeal, the Veteran has stated that he injured his 
shoulder when falling down the stairs, due to tripping, and when 
traveling through Yosemite.  At the time of the injuries, the 
Veteran did not state that taking pain medication for his 
cervical spine disability was a pre-condition to these falls.  
Therefore, while the Veteran is certainly competent to state that 
he felt dizzy and fell at the time of injury, that contention 
does not comport with the medical evidence of record, lessening 
the probative value of the statement.  Further, no physician has 
related the Veteran's left shoulder injuries to pain medication 
that he took for his cervical spine disability.  For that matter, 
the April 2009 VA examiner felt that to make such a connection 
was outside of the realm of medical knowledge or expertise, and 
therefore that sort of opinion would be based solely upon 
speculation.  Therefore in this case, absent any medical evidence 
to support the Veteran's contentions that his left shoulder 
disabilities were related to pain medication that he took for his 
cervical spine disability, the claim on a secondary basis must 
necessarily be denied.  

The Board has considered the Veteran's assertions that his left 
shoulder disability was related to the pain medication used for 
his service-connected cervical spine disability.  To the extent 
that the Veteran ascribes his current disorder to a service-
connected disability, however, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring knowledge of 
medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left shoulder disability is not caused by or related to 
his service, or that the injury was caused or aggravated by any 
service-connected disability.  As the preponderance of the 
evidence is against the claim for service connection for a left 
shoulder disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dizziness and Vertigo

The Veteran's service medical records show that on January 1966 
separation examination, he did not report any dizziness or 
vertigo and no dizziness or vertigo was diagnosed.  The remaining 
records, including those related to his periods of active duty 
for training in the 1980s, are silent for any dizziness or 
vertigo complaints or treatment.  As there was no evidence 
demonstrating that the Veteran suffered from dizziness or vertigo 
in service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for dizziness and vertigo 
on a direct basis.  38 C.F.R. § 3.303(b) (2009).

The first post-service treatment record regarding dizziness and 
vertigo is dated in May 1999, when the Veteran reported 
experiencing dizziness.  He was taking medication for sleep and 
depression.  The assessment was dizziness, medication versus 
fluid in tympanic membrane.  In March 2000, the Veteran reported 
experiencing episodic vertigo for two years.  The episodes would 
last for a few seconds, when it felt like the room was spinning.  
He occasionally had a passing out sensation.  He would get 
vertigo when he stood up or turned his head.  Dix-Hallpike 
testing revealed no nystagmus or vertigo.  The assessment was 
episodic vertigo of unknown etiology.  In June 2000, the Veteran 
reported a sensation of disequilibrium, but no true room 
spinning.  He had lost his balance on occasion.  He had a feeling 
of passing out when getting up or turning quickly.  He reported 
that he had head trauma in 1980 and had begun to experience 
dizziness four years previously.  He also had tinnitus.  The 
assessment was chronic positional vertigo and chronic tinnitus.  
An MRI of the brain was ordered, the results of which were 
negative for any abnormality or pathology.  In January 2001, the 
Veteran reported three episodes of mid-sternal chest pain with 
associated dizziness.  The assessment was "?angina vs. more 
serious coronary artery disease."  

On April 2001 VA examination, the Veteran reported that while he 
was working, he found that sudden motions of his neck caused 
severe dizziness and pain.  He reported two previous falls due to 
his dizziness.  After physically examining the Veteran and 
reviewing the claims file, the examiner stated that although the 
Veteran had taken some falls in the previous few years, there did 
not appear to be any permanent residual injuries.  

On March 2005 VA examination, the Veteran reported that he had 
constant bilateral tinnitus.  His vertigo had been present for 
the same amount of time, eight to ten years, and was episodic.  
The vertigo had resulted in falls and occasional nausea, but no 
vomiting.  He limited his time in the car due to the onset of 
vertigo with the turning of his head.  His vertigo sensation was 
that of objects moving, not of simple dizziness.  A private 
physician had manipulated his Eustachian tube but that had not 
provided relief from his tinnitus or vertigo.  Physical 
examination revealed a lateral and vertigal nystagmus response.  
Ear, nose, and throat examination was normal.  The diagnosis was 
episodic vertigo of unknown etiology.  After reviewing the claims 
file, the examiner stated that he could not offer an opinion as 
to the etiology of the Veteran's vertigo other than the diagnoses 
that were already in the claims file.  The examiner explained 
that to offer an opinion relating the Veteran's dizziness to the 
cervical spine disability and surgeries would be beyond the scope 
of his medical knowledge.

An April 2006 VA treatment record shows that the Veteran had past 
episodes of dizziness that were consistent with orthostatic 
hypotension.  In March 2006, he had experienced an episode of 
pre-syncope and had gone to the emergency room.  He was not 
admitted to the hospital, but was told to stop taking Hytrin, a 
blood pressure medication.  

On April 2009 VA examination, the Veteran reported suffering from 
chronic positional vertigo for many years.  He reported previous 
laser surgery to evacuate the Eustachian tube secondary to thick 
drainage, though his symptoms persisted.  His symptoms had 
worsened since the last VA examination.  He felt symptoms of 
light-headedness when standing from a sitting position.  He also 
had consistent tinnitus and occasional diplopia.  Review of the 
claims file showed past symptoms and diagnosis of disequilibrium, 
chronic tinnitus, and visual changes.  After physically examining 
the Veteran, the examiner diagnosed the Veteran with vertigo.  
The examiner concluded that the Veteran's vertigo was not caused 
by or the result of his military service based upon review of the 
service medical records and lack of symtomotology.  The examiner 
further concluded that he would have to resort to mere 
speculation to relate the Veteran's vertigo to the medications 
prescribed to treat the Veteran's cervical spine disability.  

The first clinical evidence of record of a diagnosis of dizziness 
or vertigo is dated in May 1999, approximately 35 years after the 
Veteran's separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent medical evidence establishing a medical nexus between 
military service and the Veteran's dizziness and vertigo.  Thus, 
service connection is not warranted on a direct basis.

Nor does the evidence support the Veteran's argument that his 
dizziness and vertigo is related to the pain medications that he 
took for his service-connected cervical spine disability.  The 
medical evidence of record shows that the Veteran's vertigo has 
consistently been determined to be of unknown etiology, and 
possibly due to sleep or hypertension medication, as opposed to 
pain medication, or to his coronary artery disease or inner ear 
fluid.  No other possible etiology has been offered by a 
physician or examiner.  On both VA examinations, the examiners 
did not relate the Veteran's vertigo to his pain medication for 
his cervical spine disability, because both examiners felt that 
to do so would be to resort to speculation.  In other words, the 
cause of the Veteran's vertigo was not known, and to relate it to 
the pain medication for his cervical spine disability did not 
fall within a 50 percent or greater likelihood due to the tenuous 
nature of the contention.  Accordingly, because the evidence of 
record does not support the Veteran's contentions that his 
vertigo is caused by the pain medications taken for his cervical 
spine disability, there is no competent or credible evidence in 
support of the claim, and it therefore must be denied. 

The Board has considered the Veteran's assertions that his 
vertigo and dizziness was related to the pain medication used for 
his service-connected cervical spine disability.  To the extent 
that the Veteran ascribes his current disorder to a service-
connected disability, however, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring knowledge of 
medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's dizziness and vertigo is not caused by or related to 
his service, or that the condition was caused or aggravated by 
any service-connected disability.  As the preponderance of the 
evidence is against the claim for service connection for 
dizziness and vertigo, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001 and March 2009; 
rating decision in April 2002; a statement of the case in July 
2005; and a supplemental statement of the case in February 2008.  
Those documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2008 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.





ORDER

Service connection for an injury to the coccyx, including as 
secondary to a service-connected cervical spine disability, is 
denied. 

Service connection for a left shoulder disability, including as 
secondary to a service-connected cervical spine disability, is 
denied. 

Service connection for dizziness and vertigo, including as 
secondary to a service-connected cervical spine disability, is 
denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


